DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. ( US Pub.2019/0297603) in view of Wikstrom et al. (US Pub.2020/0099474).
In claims 1,15,17,29,30 Guo et al. discloses a method for wireless communication at a user equipment (UE), comprising:

receiving control signaling indicating a first TCI state pattern of the plurality of TCI state patterns, the first TCI state pattern indicating a set of one or more TCI states ( see par[0013,0015] the UE received downlink control information including beam configuration indicating TCI states), each TCI state in the set corresponding to a respective communication beam applied during a respective transmission time interval (TTI) of a plurality of TTIs (see fig.14; par[0175] the UE applies pattern of TCI1 and TCI2 on symbols 1401,1403. In fig.13; par[0156-0157] each of beams 1311,1312 is transmitted to UE 1302 via a first subset  of slots and a second subset of  slots). Guo et al.  does not disclose receiving, via a shared data channel, a transport block in each TTI of the plurality of TTIs in accordance with the first TCI state pattern; and
transmitting multiple bit feedback indicating at least one TTI of the plurality of TTIs for which decoding by the UE of the received transport block was successful.
Wikstrom et al. discloses in par[0002], fig.1 and fig.2; and fig.4; par[0034], step 415; a receiver 110 receives transport blocks in a TTI ( step 115; receiving a transport block in a TTI), determines whether the transport blocks were successfully received ( step 120). The receiver 110 transmits a HARQ-ACK consisting of two bits (multi-bit feedback) indicating whether one of the transport block was successfully decoded over the TTI( 
In claims 8,9,22,23 Guo et al. discloses receiving radio resource control message indicating the list (see para[ 0184] the beam is configured through RRC or MAC-CE).
In claims 2,18 Guo et al. discloses wherein each TCI state pattern of the plurality of TCI state patterns indicates one or more TCI states and a number of TTIs to which each of the one or more TCI states applies (see par[0166] a UE is configured via TCI state map to monitor a pattern of TCI states {TCI1-TCI4}).
In claims 3,21 Guo et al. discloses identifying a first TCI state for a first TTI of the plurality of TTIs and a second TCI state for a second TTI of the plurality of TTIs based at least in part on the first TCI state pattern ( see par[0166]  the pattern of TCI states {TCI1-TCI4} including 4 states TCI1, TCI2 TCI3 and TCI4); 
identifying a first receive beam based at least in part on the first TCI state and a second receive beam based at least in part on the second TCI state (see fig.13; par[0156] the UE 1302 uses Rx beam 1321 to receive beam 1311 and Rx beam 1322 to receive beam 1312). But Guo et al. does not disclose receiving the transport block during the first TTI using the first receive beam and the transport block during the second TTI using the 
In claims 5,7  Guo et al. does not disclose wherein the second control signaling is received in response to the multiple bit feedback. Wikstrom et al. discloses in fig.1; par[0003] the transmitter 105 determines at step 130 based on bits of HARQ that one or more transport blocks were not successfully decoded, then retransmits the unsuccessfully decoded transport blocks at step 135 ( second control signal is received in response to the multi-bit feedback). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Wikstrom et al. with that of Guo et al. to  retransmit the control signal based on the multibit feedback. 
In claims 4,6,19,20 Guo et al. discloses receiving second control signaling indicating a second TCI state pattern of the plurality of TCI state patterns, wherein the second TCI state pattern indicates a first TCI state (see par[0166] the UE is configured with a TCI state map with L entries {a1,a2,a3…aL} or  a first order for a plurality of TCI states that differs from a second TCI state or a second order for the plurality of TCI states indicated 
In claims 13,27 Guo et al. does not disclose wherein each bit of the multiple bit feedback corresponds to a respective TTI of the plurality of TTIs. Wilkstrom et al. discloses in fig.4; par[0034]; step 415; the receiver 312 reports two bits of ACK for code blocks 1, 2 in a TTI as shown in fig.2 (each bit of the multiple bit feedback corresponds to a respective TTI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wilkstrom et al. with that of Guo et al. to indicate in which TTI the transport block was successfully received.

In claims 12,26 Guo et al. discloses wherein the first TCI state pattern indicates a first TCI state for a first TTI subset of the plurality of TTIs and a second TCI state for a second TTI subset of the plurality of TTIs ( see par[0166] the Ue is configured with a pattern of TCI states comprises {TCI1, TCI2,TCI3, TCI4}).
In claims 10,24  Guo et al. discloses receiving a grant scheduling transmission of the transport block during each TTI of the plurality of TTIs (see par[0184] the Ue is configured to receive beam indication via RRC or MAC-CE).
Allowable Subject Matter
Claims 11,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 11,25 Guo et al. and other prior art does not disclose wherein the first TCI state pattern indicates a same TCI state for each TTI of the plurality of TTIs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davydov et al. ( US Pat.10,849,152).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413